                         IN THE U ITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               § CAUSE NO. 4:20-CR-
                                                  §
                                                                                 10}
 ANITA MOODY                                      §

                                        FACTUAL BASIS

        The defendant, Anita Moody, hereby stipulates and agrees that at all times relevant to the

Information the following facts were true, agrees that such admissions may be used by the Court

in support of her plea of guilty to Counts One and Two of the Information alleging violations of

18 U.S.C. §1349 (conspiracy to commit bank fraud), and 18 U.S.C §844(f)(l) (Arson); to which

charges she knowingly and voluntarily affirms her guilt and agrees that, had this matter

proceeded to trial the Government, through the testimony of witnesses and other admissible

evidence, would have proven beyond a reasonable doubt each and every essential element of the

offenses alleged in the Information, specifically including the following stipulated facts.

        1. Anita Moody is the same person charged in the Information and is entering a plea

of guilty to both counts in the Information.

       2. The events described in the Information occurred in Cooper, Texas, in the Eastern

District of Texas and elsewhere.

       3. Beginning in or about 2009, and continuing thereafter up through and including

May 11,2019, while serving as the president, chief executive officer, and director of Enloe State

Bank, a federally insured bank whose deposits were then insured by the Federal Deposit

Insurance Corporation, with the intent to defraud Enloe State Bank, Anita Moody willfully




                                                                                          Page 1 of 7
misapplied the sum of $11,136,241.82 belonging and entrusted to the custody and control of

Enloe State Bank.

       4. More specifically, while serving as President of Enloe State Bank, Anita Moody

created more than one hundred (100) fraudulent loans on the Enloe State Bank s books and

worked to actively conceal such loans f om regulators.

       5. During the course of the conspiracy, Anita Moody participated in the following

actions, among others:

              a. $568,798.16 fictitious loan proceeds were deposited into Highway 24 Lumber
              checking account #1235923 between 3/14/2018 and 4/12/2019.

              b. $108,200.00 fictitious loan proceeds were deposited into C. M. s checking account
              #1211040 between 1/31/2019 and 4/12/2019.

              c. $537,520.97 was withdrawn from CD #5014153 and CD #5014987 to pay off a
              nominee loan which funded other accounts including DDA accounts #1235923 and
              #1235591.

              d. $165,031.24 was withdrawn from CD #5014153 through DDA# 00001259847 on
              4/9/2018 to pay off nominee loan #000007005227.

              e. $62,284.59 was withdrawn from checking account #1173874 on 5/9/2019, $45,284.59
              of which was used to pay of loan #7005606-185 and $17,000 of which was deposited
              into C.M. s checking account #1211040.


              f. $225,814.15 nominee loan #000007006094-10 proceeds were used to pay off two
              loans to Anita Mood : loan #000007005035-110 for $91,024.97 and loan
              #000007005035-115 for $134,789.18.

              g. $109,700.82 nominee loan #000007006094-10 proceeds were used to pay off loan
              #00000700624-84 to Anita Moody’s daughter.


              h. a 2018 silver Jeep Wrangler Sahara, License No. LVY1829, was purchased by Anita
              Moody on March 28, 2019 with a $51,388.99 cashier’s check from Enloe State Bank.




                                                                                          Page 2 of 7
       6. Based on these actions, among others, Anita Moody caused the Enloe State Bank

losses of $11,136,241.82. Anita Moody and her close friends and family members personally

benefitted from these fraudulent loans.

       7. The fraudulent loans created by Anita Moody were obtained in specific custo er

names and a ounts identified in the following table:

                               FRAUDULENT LOANS
                        CUSTOMER INITIALS  LOSS AMOUNT
                   1             M.A.                  $111,401.56
                  2              A.M.                  $116,579.11
                   3             M.A.                  $110,000.00
                  4               C.A.                  $95,082.00
                   5              J.A.                  $98,716.35
                  6               C.A.                 $116,472.12
                  7               C.A.                 $122,098.11
                   8              H.B.                  $91,821.36
                  9              M.B.                  $121,632.00
                  10              H.B.                 $101,973.00
                  11              J.B.                 $97,223.00
                  12              L.B.                 $126,327.00
                  13              T.B.                 $127,500.00
                  14             M.B.                  $132,945.40
                  15              J.B.                  $99,606.03
                  16     B.D.A. Enterprise,LLC         $124,900.00
                  17      BMC AG SERVICE               $216,750.00




                                                                                   Page 3 of?
            FRAUDULENT LOANS
     CUSTOMER INITIALS  LOSS AMOUNT
18         C.B.          $127,000.03
19         E.B.          $122,086.90
20         S.B.           $36,384.24
21         C.C.           $110,00.00
22         J.C.          $128,000.00
23         C.C.           $72,750.00
24         R.C.           $85,000.00
25         C.C.          $114,957.80
26         B.C.          $113,748.00
27         C.W.           132,000.00
28         C.L.            76,339.72
29         C.C.           $86,500.00
30         C.M.          $123,922.02
31         D.C.           $72,000.00
32         D.H.           $63,455.94
33         K.D.          $136,252.00
34         C.D.          $114,000.00
35        M.D.           $116,000.00
36         A.E.          $110,000.00
37         A.E.          $112,407.13
38         E.W.          $116,050.34
39         B.E.          $104,300.00
40         S.F.          $120,000.00
41         H.F.           $68,000.00
42         A.F.          $127,000.00
43         C.F.          $140,000.00
44         D.F.           $83,553.89
45         T.F,           $94,700.00
46         J.G.           $81,089.91
47         G.L.          $111,500.00
48         T.G.          $116,000.00
49         D.G.          $115,000.00
50        M.G.           $117,000.00
51         C.G.          $118,000.00
52         L.G.           $92,528.79
53        W.G.            $83,702.86
54        W.G.            $73,000.00
55         J.G.           $35,000.00


                                       Page 4 of 7
            FRAUDULENT LOANS
     CUSTOMER INITIALS  LOSS AMOUNT
56           C.H.            $127,792.07
57           L.H.            $105,000.00
58          H.W.             $116,826.25
59           E.H.             $85,000.00
60           L.H.            $113,622.53
61           B.H.            $272,000.00
62           R.I.            $142,000.00
63   J & R Equipment Sales   $131,000.00
64           J.N.             $98,470.16
65           J.S.            $102,995.13
66           J.T.            $107,583.17
67           T.K.            $1 ,936.45
68           M.L.             $91,000.00
69           F.L.             $72,956.00
70          M.W.              $87,292.43
71          A.M.              $95,613.96
72           C.M.             $25,978.26
73           J.M.            $107,419.67
74          C.M.              $73,279.09
75           J.M.            $112,000.00
78           J.M.             $97,423.00
79           L.M.            $122,554.29
80           J.N.             $93,914.98
81           R.N.            $108,923.71
82           J.N.            $320,964.22
83           C.O.            $119,817.10
84           R.P.            $115,000.00
85           D.P.             $81,000.00
86           R.P.            $96,750.00
87           A.P.             $55,000.00
88           M.P.             $89,917.22
89           L.P.            $32,788.34
90           J.R.             $74,602.02
91           T.R.            $117,840.02
92           J.R.            $104,550.00
93           G.R.             $28,807.03
94           H.R.             $63,209.12
95           S.R.             $74,482.35
                            FRAUDULENT LOANS
                     CUSTOMER INITIALS  LOSS AMOUNT
              96                  S.G.               $125,536.29
              97                  S.P.                $85,900.00
              98                  J.S.               $102,000.00
              99                  B.S.                $85,000.00
              100                 J.S.               $109,432.32
              101                 D.S.               $76,500.00
              102                 C.S.                $72,233.82
              103                 J.S.               $69,260.65
              104                 J.T.                $75,000.00
              105                 J.U.               $67,438.46
              106                 J.V.               $79,084.89
              107             M.V.                   $123,540.21
              108                 J.W.               $73,000.00
              109                 T.W.               $72,000.00
              110             K.W.                   $93,750.00

                                         TOTAL      $11,136,241.82




    8. On May 11,2019, in an attempt to conceal her fraudulent loan activity, Anita Moody

maliciously damaged nd attempted to damage or destroy Enloe State Bank by setting a

conference room table in the bank s Board Room on fire. Several loan files on the

conference room table were destroyed in the fire.



9. I acknowledge that as a result of my above criminal conduct, I fraudulently obtained

$11,136,241.82 from Enloe State Bank and 1 consent to entry of a court order requiring me to

pay that amount in restitution.




                                                                                    Page 6 of 7
                DEFENDANT S SIGNATURE AND ACKNOWLEDGMENT


         10. I have read this Factual Basis and the Information and have discussed the with

my attorney. 1 fully understand the contents of these documents, agree without reservation that

they accurately describe the events and y acts, and have signed the knowingly and

voluntarily.
                                                                      fl \
Dated: '% W WW
                                                         "A MOODY
                                                    Defendant

               DEFE SE COU SEL’S SIGNATURE A D ACK OWLEDGME T

        11. I have read this Factual Basis and the Infor ation and have reviewed them with

my client. Anita Moody. Based upon my discussions with the defendant, I am satisfied that the

defendant understands both documents and is knowingly and voluntarily agreeing to the above

stipulated facts.




Dated 1                 DZ )
                                                    JOFIN GINN
                                                    PATRICl SHORT (                         i
                                                     ttor eys for Defendant
                                                                                            4




                                                                                      Page 7 of 7
